Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-14, and 16-20 are pending.
Claims 5 and 15 have been cancelled.
Claims 1, 2, 4, 6-12, 14, and 16-20 have been amended.

Response to Arguments
Applicant’s arguments, filed February 24, 2022, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
The interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is withdrawn for a plurality of units. The interpretation is maintained for claims 6, 9, 10 and 16 in view of the continued use of the nonce terms without incorporation into the process estimation apparatus by amendment in manner described in the arguments. 
The Section 112 rejection of claims 1-10, 12 and 14 is withdrawn in view of the amendments to those claims. The Section 112 rejection of claims 5 and 15 is moot in view of the cancellation of those claims.
Applicant's arguments with regards to Section 101 have been fully considered but they are not persuasive. In the arguments, Applicant cites a plurality of cases, but fails to related the specifics of any one of those cases to the pending claims. Applicant argues that it is possible for a computer system to generate/decide a feature related to a plan used in process estimation by machine learning without re-planning even in a situation where work is not proceeding as planned in advance. However, the claims do not recite any particular machine learning outside of a cursory recitation in the preamble which may indicate a mere intended use. Rather, as noted in the rejection, the claims 
 Applicant’s arguments with respect to the Section 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide a description corresponding to a holding unit as recited in claim 1.
Claims 7 and 8 are objected to for using the word “the” twice in a row. Claim 10 is objected to for the typographical error of recited “critical path of the prior plant”. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term (e.g. unit) used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the nonce term “unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the nonce term “unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  As such, claims 6, 9, 10 and 16 in this case are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 11 recites “holding, for each of different processes, (a) a base of a distribution whose height at each time indicates the height of the possibility that the process is performed and (b) a parameter that is required for generating the distribution by using the base; accepting progress information of each process configuring a plan that is generated in advance; deciding an importance/urgency of each process that configures the plan that is generated in advance; generating, by using the bases of the distributions and the parameters corresponding to the processes in the virtual plan, distributions corresponding to the processes in the virtual plan; and deciding a feature related to a plan based on the generated distribution”. Therefore, the claim as a whole is directed to “Process Management”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Process Management” is considered to be a method of organizing human activity because it covers conventional business practices related to scheduling job performance based on a plan and progress information.  Fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015). In this case, the steps of claim 11 are conventionally performed during the course of a construction project or many other types of conventional business projects requiring management of multiple steps planned in advance. 
“Process Management” is considered to be mental process because the steps of claim 11 can be fully performed in the human mind. Methods which can be performed entirely in the human mind are the types of methods that embody the “basic tools of scientific and technological work” that are free to all men and reserved exclusively to none." Gottschalk v., 409 U.S. 63, 67, 93 S.Ct. 253, 34 L.Ed.2d 273 (1972).
This judicial exception is not integrated into a practical application. In particular, claim 11 recites no additional elements. Other claims such as claim 1, however, recites the following additional element(s): at least one processor configured to execute a program stored in at least one memory. These additional elements are interpreted under section 112(f) in view of the nonce terms, as noted above.  The additional elements individually or in combination do not integrate the exception into a practical application. That is, in view of the similar nature of the features to those recited in method claim 11 which may be performed mentally, the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element does no more than generally link the use of a judicial exception to a general computer technological environment or field of use (see MPEP 2106.05(h)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 11 is directed to an abstract idea.
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 11 includes no additional elements. The related independent claims recite nonce terms that, at best, are merely being used to apply the abstract idea to a general computer environment, and describe no improvement to computer technology. Accordingly, claim 11 is ineligible.
Claims 1 and 20 are parallel in nature to claim 11. Accordingly claims 1 and 20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claims 2-10 and 12-19 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 2 and 12 further limits the abstract idea of “Process Management” by introducing the element of when a delayed process is included in a critical path in a prior plan, the decision unit generates distributions corresponding to the processes of the prior plan by using the bases of distributions and the parameters corresponding to the processes in the prior plan, and decides a distribution having average features of distributions generated for the processes in the prior plan and the distributions generating for the processes in the virtual plan as a distribution expressed by the feature that relates to the plan, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 2 and 12 are also non-statutory subject matter.
Dependent claims 3 and 13 further limits the abstract idea of “Process Management” by introducing the element of the importance/urgency decision unit determines whether each process configuring the plan is included in a critical path in a prior plan, and decides the importance/urgency of each process in accordance with a result of the determination, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 13 are also non-statutory subject matter.
Dependent claims 4 and 14 further limits the abstract idea of “Process Management” by introducing the element of in a case where a condition in which progress is delayed, and the delayed process is included in the critical path in the prior plan, or a condition in which progress is delayed, and the delayed process is not included in the critical path in the prior plan but will enter the critical path when, in a delayed situation, work continues in line with a work time period planned in advance is satisfied, the importance/urgency decision unit determines that the importance/urgency is high, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4 and 14 are also non-statutory subject matter.
Dependent claims 6 and 16 further limits the abstract idea of “Process Management” by introducing the element of in accordance with the progress information and the importance/urgency, the method of deciding the feature related to the plan is decided based on a statistic of actual result information stored, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 6 and 16 are also non-statutory subject matter.
Dependent claims 7 and 17 further limits the abstract idea of “Process Management” by introducing the element of the method of calculating the feature related to the plan is decided by reflecting that, when progress is delayed, a work time period of a process having a high importance/urgency may be shorter than previously scheduled, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7 and 17 are also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Process Management” by introducing the element of a table configured to store information on an average and standard deviation of a unit work time period of each process used when generating a plan, wherein, when progress is delayed, deciding the feature related to the plan by reflecting that a work time period of, among processes having a high importance/urgency, a process having a large standard deviation of the unit work time period may be shorter than previously scheduled, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 8 is also non-statutory subject matter.
Dependent claims 9 and 18 further limits the abstract idea of “Process Management” by introducing the element of displaying at least one of the plan generated in advance and a work result of a worker for which estimation is performed, in a format that enables identification of which method of deciding has been used to generate a feature related to a plan generated in advance for each time, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 9 and 18 are also non-statutory subject matter.
Dependent claims 10 and 19 further limits the abstract idea of “Process Management” by introducing the element of the delayed process is included in a critical path in the prior plan, a virtual plan is also caused to be displayed, or the plan generated in advance in a format in which a difference from the virtual plan can be understood is caused to be displayed, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 10 and 19 are also non-statutory subject matter.
Dependent claims 2-4, 6-10, 12-14, and 16-19 are not integrated into a practical application. The dependent claims recite the additional elements with nonce terms that are interpreted under section 112(f) in view of the nonce terms, as noted above.  The additional elements individually or in combination do not integrate the exception into a practical application. That is, the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element does no more than generally link the use of a judicial exception to a general computer technological environment or field of use (see MPEP 2106.05(h)). Dependent claims 2-4, 6-10, 12-14, and 16-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims recite nonce terms that, at best, are merely being used to apply the abstract idea to a general computer environment, and describe no improvement to computer technology. Accordingly, dependent claims 2-4, 6-10, 12-14, and 16-19 are ineligible.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay in view of U.S. Patent Application Publication No. 2014/0222492 to Furbeck et al.
With regards to claims 1, 11 and 20, Macatangay teaches:
at least one processor configured to execute a program stored in at least one memory to thereby cause the process estimation apparatus to function as (paragraph [0019]): 
…;
a progress information accepting unit configured to accept progress information of each process configuring a plan that is generated in advance (paragraph [0023], “Project planning and initial establishment of the tasks may also be optimized through the additional critical task and resource information resulting in reduced memory and processor burden during the initial phases of project planning.”; paragraph [0028], “The project management application 110 may visualize the tasks employing a grid of columns reflecting the state of a given task (e.g., not started, in progress, ready for testing signoff, completed, etc.) and rows representing aggregations of tasks (summary tasks, or “stories”).”); 
an importance/urgency decision unit configured to decide an importance/urgency of each process that configures the plan that is generated in advance (paragraph [0005], “A subset of the tasks to be categorized as mission-critical tasks may be detected. Resources associated with the mission-critical tasks may be determined. The project management application may evaluate the resources associated with the mission-critical tasks to determine if the resources meet predefined qualifications for the mission-critical tasks.”); and 
a decision unit configured to (i) generate a virtual plan by adjusting each process in the plan that is generated in advance in accordance with the progress information accepted by the progress information accepting unit and the importance/urgency decided by the importance/urgency decision unit (paragraph [0030], “The project management application 110 may detect a subset of the tasks to be categorized as mission-critical tasks and may determine the resources associated with the mission-critical tasks. The stakeholder 112 may also be allowed to allocate the resources associated with the tasks in a manual, automated, or semi-automated manner. The project management application 110 may evaluate the resources associated with the mission-critical tasks to determine if the resources meet predefined qualifications for the mission-critical tasks.”; paragraph [0038], “As updates and modifications are made to the projects, the project data 204, and the tasks 206, the updates may be transmitted to the project management database 212.”; paragraph [0047], “For example, the project management application may provide links to controls associated with setting parameters and/or modification parameters of the tasks 355. In some examples, the links may be associated with modifying view settings of the project on the project management interface 302. In some examples, a timeline 362 may be present on the project management application.”), but fails to explicitly teach a base of a distribution whose height at each time indicates the height of the possibility that the process is performed.  However, Furbeck et al. teaches:
a holding unit configured to hold, for each of different processes, (a) a base of a distribution whose height at each time indicates the height of the possibility that the process is performed and (b) a parameter that is required for generating the distribution by using the base (paragraph [0032], “In yet another example, critical chain project management (CCPM) uses an assumption that the completion distribution for each task can be represented by a distribution. FIG. 1 illustrates an example probability distribution (probability of completion as a function of time) for completion of a task. As shown in this example, the distribution may be positively skewed to reflect a characteristic of the uncertainty in many project activities.”; see also paragraphs [0038]-[0045]);
(ii) generate, by using the bases of the distributions and the parameters corresponding to the processes in the virtual plan, distributions corresponding to the processes in the virtual plan (paragraph [0034], “Referring to FIG. 2, in terms of the schedule, CCPM replaces the safety time typically embedded in individual task estimates with pools of aggregated safety time, referred to as buffers. These buffers may be placed at the end of each chain of dependent events in a project network to protect downstream events from the effects of uncertainty in the chain. The chains of dependency may include both task dependency and resource dependency. The schedule constraint may be the critical chain, which may be defined as the longest chain of dependencies, both resource and task, in the project network that gives the shortest possible schedule.”; paragraph [0094], “As suggested above, the process-related information may describe the internal products, external products, internal components, component inputs and/or external components of the process. The process-related information may describe the tasks to produce the internal product, and precedence relationships between tasks (predecessors, successors). Even further, the process-related information may include task durations for the respective tasks to produce internal products of the process. The task duration may be represented in any of a number of different manners, such as by a single estimated value, some combination of multiple estimated values or a statistical quantity. In one example, task duration may be represented by a probability distribution such as that shown in FIG. 1.”), and 
(iii) decide a feature related to a plan based on the generated distributions (paragraph [0034], “A project buffer may be appended to the critical chain to protect the project commitments including the deliverables, schedule and budget. Notably, this buffer often must be backed up by money (management reserve) and the availability of resources (protective capacity); otherwise, buffer may only provide an indication of schedule risk.”; paragraph [0037], “Assumptions about task precedence are derivative of the order that is desirable to meet business case requirements of quality, cost and schedule. Usually, these precedence relationships are not supported by the analysis methods that produce a scalable feed-forward process that may be based on total order. As a result, plans produced via assumptions of task precedence are likely to require extensive modification in order to realize the desired result. These modifications to the plan manifest as expensive and time consuming rework that violates the necessary budget and schedule conditions for success.”).
This part of Furbeck et al. is applicable to the system of Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Macatangay to include the statistical calculations as taught by Furbeck et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Macatangay in order to make recognize and analyze data-driven constraints (see paragraphs [0002]-[0004] of Furbeck et al.).	

With regards to claims 2 and 12, Macatangay teaches when a delayed process is included in a critical path in a prior plan, the decision unit generates distributions corresponding to the processes of the prior plan  (Fig. 3, paragraph [0033], “The projects are a linear time period in which tasks 206, resources, and project data 204 may be assigned and related to each other.”; paragraph [0047], “Some or all of the displayed elements on the project management interface 302 may be actionable. For example, the project management application may provide links to controls associated with setting parameters and/or modification parameters of the tasks 355. In some examples, the links may be associated with modifying view settings of the project on the project management interface 302. In some examples, a timeline 362 may be present on the project management application. The timeline may display a time and/or a date based temporal reference for the progress of the tasks displayed.”), but fails to explicitly teach a base of a distribution whose height at each time indicates the height of the possibility that the process is performed.  However, Furbeck et al. teaches:
the decision unit generates distributions corresponding to the processes of the prior plan by using the bases of distributions and the parameters corresponding to the processes in the prior plan (paragraph [0032], “In yet another example, critical chain project management (CCPM) uses an assumption that the completion distribution for each task can be represented by a distribution. FIG. 1 illustrates an example probability distribution (probability of completion as a function of time) for completion of a task. As shown in this example, the distribution may be positively skewed to reflect a characteristic of the uncertainty in many project activities.”; see also paragraphs [0038]-[0045]), and decides a distribution having average features of distributions generated for the processes in the prior plan and the distributions generating for the processes in the virtual plan as a distribution expressed by the feature that relates to the plan (paragraph [0100], “The duration calculator 804 may be configured to receive or calculate an average duration for the closure portions of the chain, and in one example, may calculate a buffer size (duration) for the respective chain. In one example, the duration calculator may calculate the average duration and buffer based on a time-frame constraint such as a predetermined end date (e.g., milestone) for execution of the process within a target time frame (L′). Similar to task durations, closure-portion durations may be expressed as statistical quantities with known or even unknown probability distributions, such as modeled in FIG. 1.”).
This part of Furbeck et al. is applicable to the system of Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Macatangay to include the statistical calculations as taught by Furbeck et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Macatangay in order to make recognize and analyze data-driven constraints (see paragraphs [0002]-[0004] of Furbeck et al.).	

With regards to claims 3 and 13, Macatangay teaches 
the importance/urgency decision unit determines whether each process configuring the plan is included in a critical path in a prior plan (paragraph [0055], “In some examples, the project management application may compute a threshold to determine if the resources 410 meet the predefined qualifications for the mission-critical tasks. The predefined qualifications may include certifications to complete the mission-critical tasks and a prior history of completing the mission-critical tasks, among others.”), and 
decides the importance/urgency of each process in accordance with a result of the determination (paragraph [0055], “In some examples, the project management application may compute a threshold to determine if the resources 410 meet the predefined qualifications for the mission-critical tasks.”).

With regards to claims 4 and 14, Macatangay teaches 
in a case where a condition in which progress is delayed, and the delayed process is included in the critical path in the prior plan, or a condition in which progress is delayed, and the delayed process is not included in the critical path in the prior plan but will enter the critical path when, in a delayed situation, work continues in line with a work time period planned in advance is satisfied, the importance/urgency decision unit determines that the importance/urgency is high (paragraph [0057], “The project management application, in other examples, may detect a delay in a performance of one of the mission-critical tasks (i.e. the second task 404 or the fourth task 405). The project management application may mark the milestone 412 associated with the tasks as the failure.”).

With regards to claims 9 and 18, Macatangay teaches
a display unit configured to display at least one of the plan generated in advance and a work result of a worker for which estimation is performed by the process estimation apparatus (paragraph [0015], “The project management application may distinguish information associated with the mission-critical tasks by a textual scheme, a graphical scheme, an audio scheme, an animation scheme, a coloring scheme, a highlighting scheme, and a shading scheme, among others. The information may be displayed as a presentation of the mission-critical tasks on a project management interface of a display device.”), 
wherein the display unit displays in a format that enables identification of which method of calculating has been used to generate a feature related to a plan generated in advance for each time (paragraph [0029], “In some examples, the information, the tasks, and the resources may be displayed as a presentation on a project management interface 108 of the computing device 106. Furthermore, conventional and intrinsic project management fields, such as a percentage complete, may be used for automatic placement of specific tasks into appropriate columns on the project management interface 108. In some examples, the project management application 110 may enable the stakeholder 112 to create critical path schedules for the tasks.”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay in view of U.S. Patent Application Publication No. 2014/0222492 to Furbeck et al. as applied to claims 1-4, 9, 11-14, 18 and 20 above, in view of U.S. Patent Application Publication No. 2014/0236651 to Sherer et al.
With regards to claims 6 and 16, Macatangay teaches
a storage unit configured to store past actual result information (paragraph [0088], “The predefined qualifications may include certifications to complete the mission-critical tasks and/or a prior history of completing the mission-critical tasks.”), but fails to explicitly teach calculating the feature related to the plan based on a statistic of actual result information.  However Sherer et al. teaches:
in accordance with the progress information and the importance/urgency, the decision unit decides the feature related to the plan based on a statistic of actual result information stored by a storage unit (paragraph [0041], “Even further, the process-related information may include task durations for the respective tasks to produce internal products of the process. The task duration may be represented in any of a number of different manners, such as by a single estimated value, some combination of multiple estimated values or a statistical quantity. In one example, task duration may be represented by a probability distribution.”).
This part of Sherer et al. is applicable to the system of modified Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Macatangay to include the statistical calculations as taught by Sherer et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Macatangay in order to make decisions based on researched simulation analysis (see paragraph [0051] of Sherer et al.).	

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay in view of U.S. Patent Application Publication No. 2014/0222492 to Furbeck et al. as applied to claims 1-4, 9, 11-14, 18 and 20 above, in view of U.S. Patent No. 5442561 to Yoshizawa.
With regards to claims 7 and 17, Macatangay fails to explicitly teach, but Yoshizawa et al. teaches: the decision unit decides the {the} feature related to the plan by reflecting that, when progress is delayed, a work time period of a process having a high importance/urgency may be shorter than previously scheduled (Col. 15, lines 13-25, “Using the information received and whole machine-related information previously stored in the inner memory machine, the host computing machine 46 executes a schedule for the whole system for normally producing lots on which delay in the process progress has been observed, or a schedule in accordance with the objective of production, and displays the executed schedule on the display machine”).
This part of Yoshizawa is applicable to the system of modified Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Macatangay to include the statistical calculations as taught by Yoshizawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Macatangay in order to make changes to process scheduling in response to delays (see col. 15, lines 12-36 of Yoshizawa).	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay as applied to claims 1-5, 9, 11-15, 18 and 20 above, in view of U.S. Patent Application Publication No. 2014/0068356 to Watanabe.
With regards to claim 8, Macatangay fails to explicitly teach, but Watanabe teaches
a table configured to store information on an average and standard deviation of a unit work time period of each process used when generating a plan (Fig. 4, paragraph [0057], “Here, the data structure of the monitoring table 363 will be described with reference to FIG. 4. FIG. 4 is a diagram of an exemplary data structure of the monitoring table according to the second embodiment. As illustrated in FIG. 4, the monitoring table 363 stores an average interval 363b, a standard deviation 363c, a latest message 363d, and a last elapsed time 363e in association with individual message types 363a.”), 
wherein, when progress is delayed, the decision unit decides the {the} feature related to the plan by reflecting that a work time period of, among processes having a high importance/urgency, a process having a large standard deviation of the unit work time period may be shorter than previously scheduled (paragraph [0057], “In the case where the occurrence interval is out of the certain range, this case is sorted into the case where a message is generated in a time period shorter than a normal time period and the case where a message supposed to be generated is not generated or the case where a message is generated after a time period longer than a normal time period.”).
This part of Watanabe is applicable to the system of modified Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Macatangay to include the statistical calculations as taught by Watanabe. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Macatangay in order to provide responsive process modifications to abnormal delays (see paragraphs [0060]-[0061] of Watanabe).	

Claim 10 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay as applied to claims 1-5, 9, 11-15, 18 and 20 above, in view of U.S. Patent Application Publication No. 2017/0323403 to Johnson et al.
With regards to claims 10 and 19, Macatangay fails to explicitly teach, but Johnson et al. teaches
if the delayed process is included in the critical path of the prior plan{t}, the display unit also displays a virtual plan, or displays the plan generated in advance in a format in which a difference from the virtual plan can be understood (paragraph [0081], “For example, managing operations, control, and maintenance work scope so that the useful life segment 146 is at a desired reliability probability 160 at a certain time 105 is probabilistically accomplished. This control accounts for the historical path 157 up to the present time 161 and calculate the physical states of the tracked and managed subsystems of digital twin state estimation 141, 142 and then be simulated through candidate operating scenarios 130, 140, 143 to a future time 163 at which point the control system is seeking to achieve a physical state of the entire asset or one or more of its subsystems or parts of digital twin 142 to be at a specified damage, life or efficiency or reliability state 115 at that time 158.”, Fig. 1F, paragraph [0081]).
This part of Johnson et al. is applicable to the system of modified Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Macatangay to include the differential displays as taught by Johnson et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Macatangay in order to allow for experimentation with what-if scenarios pertaining to operations (see paragraphs [0088] of Johnson et al.).	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629